DETAILED ACTION
Allowable Subject Matter
Claims 1, 4 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the steps of defining the negative regions of the lid that separate a plurality of wettable regions arranged offset in each row as recited, painting the lid with a brazing material only in the wettable regions; obtaining the fin pack of parallel plate protruding from the base and brazing the lid against the fin pack with portions of the brazing material contacting edges of the parallel plates are considered novel and non-obvious over prior art.     

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735